OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the memorandum opinion of that court (75 AD2d 777).
That court dismissed the declaratory judgment cause of action, not on the merits with respect to the substantive rights of the parties, but on the threshold procedural ground that the court was without jurisdiction as a matter of law to entertain a declaratory judgment action. “We think that this is indeed a case in which the request for a declaratory judgment is premature, depending upon a future event beyond the control of the parties which may never occur, and that, therefore, as a matter of law, the court may not entertain the claim for a declaratory judgment as against Aetna” (75 AD2d 777, 779). There was and is, therefore, no occasion for any declaration of the rights of the parties.